UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 Item 1. Report to Stockholders T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST William D. Stouten, Portfolio Manager The Trust seeks to maximize current income, to the extent consistent with the preservation of capital and liquidity, and to maintain a stable net asset value of $1.00 per share by investing in dollar-denominated securities with remaining maturity of one year or less. Fortunately, our conservative investment philosophy was rewarded during this periods market turmoil. The Trust had little exposure to the types of securities that concerned the market, and we entered the period with plenty of liquidity. We maintained a defensive portfolio stance, focusing less on yield and more on conservative investments and improving liquidity. The Trust also benefited from its high concentration of LIBOR (London Interbank Offered Rate)-based floaters, which reset at high rates during the period because of the disruption in the European banking system and the subsequent increase in LIBOR rates. T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST AS OF A PRIL 30, 2008* 7-Day Yield 2.76% 7-Day Effective Yield 2.80% Average Annual Total Returns** Since Inception, For the Period Ended April 30, 2008 1-Year 9/16/2004 Total Return 4.83% 4.30% * Seven-day yields of the Thrivent Financial Securities Lending Trust refer to the income generated by an investment in the Trust over a specified seven-day period. Effective yields reflect the reinvestment of income. Yields are subject to daily fluctuation and should not be considered an indication of future results. ** Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Past performance is not an indication of future results. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. An investment the Trust is not insured or guaranteed by the FDIC or any other government agency. Although the Trust seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Trust. 1 Shareholder Expense Example (Unaudited) As a shareholder of the Trust, you incur ongoing costs, including management fees and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from November 1, 2007, through April 30, 2008. Actual Expenses In the table below, the first section provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes In the table below, the second section provides information about hypothetical account values and hypothetical expenses based on the Trust's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical example that appears in the shareholder reports of the other funds. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period* Expense 11/1/2007 4/30/2008 11/1/2007  4/30/2008 Ratio Thrivent Financial Securities Lending Trust Actual $ 1,000 $ 1,027 $ 0.25 0.05% Hypothetical** $ 1,000 $ 1,025 $ 0.25 0.05% * Expenses are equal to the Trust's annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 to reflect the number of days in the period. ** Assuming 5% total return before expenses 2 SCHEDULE OF INVESTMENTS A
